DETAILED ACTION
Claims 1-14 are presented for examination.
	Acknowledgement is made of the present application as a continuation application of U.S. Patent Application No. 17/090,530, filed November 5, 2020, which claims benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application No. 62/936,270, filed November 15, 2019, 62/943,605, filed December 4, 2019, and 63/067,411, filed August 19, 2020. 

Priority
Acknowledgement is made of the present application as a continuation application of U.S. Patent Application No. 17/090,530, filed November 5, 2020, which claims benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application No. 62/936,270, filed November 15, 2019, 62/943,605, filed December 4, 2019, and 63/067,411, filed August 19, 2020. Applicant is reminded that a later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. §112(a) or the first paragraph of pre-AIA  35 U.S.C. §112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1984). 
The disclosure of prior-filed U.S. Provisional Patent Application No. 62/936,270, filed November 15, 2019 fails to provide adequate written support and/or enabling guidance as required under 35 U.S.C. §112(a) or the first paragraph of pre-AIA  35 U.S.C. §112 for the subject matter of instant claims 2-3 and 12. Specifically, the prior-filed ‘270 application fails to provide adequate written support for Applicant’s limitation requiring administration of docarpamine to a patient with ascites in a therapeutically effective amount of “greater than 2,250 per day” (claim 2), or “greater than 3,500 mg/day” (claim 3), or “wherein prior to treatment said patient has a 24-hour urinary sodium excretion of less than 40 mEq during 
The disclosure of prior-filed U.S. Provisional Patent Application No. 62/943,605, filed December 4, 2019, fails to provide adequate written support and/or enabling guidance as required under 35 U.S.C. §112(a) or the first paragraph of pre-AIA  35 U.S.C. §112 for the subject matter of instant claims 2-3. Specifically, the prior-filed ‘605 application fails to provide adequate written support for Applicant’s limitation requiring administration of docarpamine to a patient with ascites in a therapeutically effective amount of “greater than 2,250 per day” (claim 2), or “greater than 3,500 mg/day” (claim 3). Applicant should note that the prior-filed ‘605 application does appear to provide adequate written support and/or enabling guidance as required by 35 U.S.C. §112(a) (pre-AIA  first paragraph) for the subject matter of instant claims 1 and 4-14. As such, Applicant’s claims 2-3 presently under examination are not entitled to the benefit of the earlier filing date of the prior-filed ‘605 application. 
The disclosure of prior-filed U.S. Provisional Patent Application No. 63/067,411, filed August 19, 2020, appears to provide adequate written support and/or enabling guidance as required under 35 U.S.C. §112(a) (pre-AIA  first paragraph) for Applicant’s limitation requiring administration of docarpamine to a patient with ascites in a therapeutically effective amount of “greater than 2,250 per day” (claim 2). The ‘411 application does not, however, provide adequate written support for the narrower amount of “greater than 3,500 mg/day”, as required by instant claim 3. As such, Applicant’s claim 3 presently under examination is not entitled to the benefit of the earlier filing date of the prior-filed ‘411 application.
Accordingly, the effective filing date of claims 1, 4-11 and 13-14 is November 15, 2019 (the filing date of U.S. Provisional Patent Application No. 62/936,270), the effective filing date of claim 12 is December 4, 2019 (the filing date of U.S. Provisional Patent Application No. 62/943,605), the effective filing date of claim 2 is August 19, 2020 (the filing date of U.S. Provisional Patent Application No. 
The Examiner will revisit the issue of priority as necessary each time the claims are amended. 

Listing of References in the Specification
The listing of references in the specification is not a proper Information Disclosure Statement. 37 C.F.R. §1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP §609.04(a) states that "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on the attached form PTO-892, or cited by Applicant on the August 2, 2021 Information Disclosure Statement, the references have not been considered.

Information Disclosure Statement 
Applicant’s Information Disclosure Statement filed August 2, 2021 (four pages total) has been received and entered into the present application. As reflected by the attached, completed copy of form PTO/SB/08b, the Examiner has considered the cited references.

Objections to the Claims
	Claim 3 is objected to for failing to conclude with a period. Appropriate correction is required. 
	Claims 2-5 are objected to for reciting “[a] method according to” a previously set forth claim (instead of “[t]he method”, which is improper). Appropriate correction is required. 
	Applicant may wish to consider amending the claim to recite “[t]he method according to” the recited claim to obviate the instant objection, but is reminded that the adoption of such suggestion does not necessarily equate to the obviation of any other objection and/or rejection set forth infra.
	Claim 13 is objected to for reciting “said a patient” at l.2 of the claim, which is grammatically awkward. Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 2-5 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, Applicant recites “wherein said therapeutically effective amount of docarpamine is greater than 2,250 per day”, but fails to set forth the units of the recited quantity. It is unclear whether the recited quantity is milligrams, micrograms, grams, or some other unidentified unit1. Also, as instant claim 2 fails to specify the units of the recited 2,250 per day quantity, it is additionally unclear whether claim 3, which is directed to an amount of docarpamine that is “greater than 3,500 mg/day”, further limits the subject matter of claim 2 or not. Clarification is required. 
In claim 4, the term “equivalent doses of an alternative loop-acting and/or distal-acting diuretic” renders the claim indefinite because it is unclear if the phrase “equivalent doses” implies equivalence in numeric quantity (i.e., >80 mg/day of an alternative loop diuretic, or >100 mg/day of an alternative distal diuretic), or equivalence in therapeutic effect (in which case the claim is additionally indefinite for failing to set forth the specific objective parameters used to define the standard by which to measure the “equivalence”). Clarification is required. 
In claim 5, the limitation “the dose of diuretic agents” lacks sufficient antecedent basis, as the preceding text of such claim, or claim 1 from which claim 5 depends, fails to set forth any reference to a 
In claim 5, Applicant recites “wherein the dose of diuretic agents is not limited by diuretic-induced renal impairment”, which renders the claim indefinite because it is unclear if Applicant intends to claim that (i) the patient with ascites does not exhibit diuretic-induced renal impairment, (ii) the patient with ascites exhibits diuretic-induced renal impairment, but such impairment does not require the diuretic dose to be reduced as a result, or (iii) either interpretation. Clarification is required. 
In claim 9, the limitation “wherein said patient has a serum aldosterone level exceeding 21 ng/dL (582.5 pmol/L) and or a serum renin concentration exceeding 40 pg/mL (1.0 pmol/L)” renders the claim indefinite because it is unclear if the phrase “and or” is intended to mean (i) and, (ii) or, or (iii) and/or. Clarification is required. 
In claim 10, the phrase “prior to treatment” renders the claim indefinite because it is unclear if Applicant refers to (i) docarpamine treatment, (ii) diuretic treatment, or (iii) both. Clarification is required. 
In claim 11, Applicant recites “wherein said patient is unresponsive to sodium-restricted diet and intensive diuretic therapy”, which renders the claim indefinite because it is unclear if (i) the patient’s ascites is unresponsive to sodium-restricted diet and intensive diuretic therapy (e.g., in volume of ascites), or (ii) the patient is “unresponsive” in some other unidentified manner (e.g., laboratory parameters, such as sodium blood levels, aldosterone, renin, albumin, etc.). Clarification is required. 
In claim 11, the limitation that “said patient is unresponsive to sodium-restricted diet and intensive diuretic therapy” renders the claim indefinite because Applicant defines the term “intensive diuretic therapy” as spironolactone at 400 mg/day and furosemide at 160 mg/day for at least one week with a salt-restricted diet (<5.2 g of salt/day) (Specification, p.13, l.14-25). It is unclear, then, if the claim is specifically limited to dietary sodium restriction of <5.2 g of salt per day, or is open to the broader limitation of simply “sodium-restricted diet” to any degree or manner (as this term is not objectively defined in the as-filed specification). Clarification is required. 
In claim 12, the phrase “prior to treatment” renders the claim indefinite because it is unclear if Applicant refers to (i) docarpamine treatment, (ii) diuretic treatment, or (iii) both. Clarification is required. 


2.	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 14, Applicant recites “[a] method of treating a patient with ascites” via “administering to said patient a first amount of docarpamine; obtaining the concentration of dopamine in the blood, serum or plasma of said patient; and administering a second amount of docarpamine to said patient, wherein said second amount is selected based on the concentration of dopamine obtained”. 
The limitation directed to “wherein said second amount [of docarpamine] is selected based on the concentration of dopamine obtained” renders the claim indefinite because Applicant fails to set forth the relationship between dopamine concentration and amount of docarpamine to be administered as the “second amount”. In the instant case, instant claim 14 requires administration of “a second amount of docarpamine to said patient [with ascites]”, in which the second amount is determined “based on the concentration of dopamine obtained” from the blood, serum or plasma of the patient with ascites, but it is unclear in what manner the amount of docarpamine is selected specifically as a result of the obtained dopamine concentration. Without such clearly defined objective boundaries defining the manner of “selection” of the second docarpamine amount based upon the dopamine concentration obtained from blood, serum or plasma testing, the identification and selection of this “second amount of docarpamine” would rely on the subjective determination of one of ordinary skill in the art at the time of the invention and, thus, fails to clearly and precisely define the metes and bounds of the claimed subject matter. MPEP §2173.05(b)(IV) clearly states that “[c]laim scope cannot depend solely on the unrestrained subjective opinion of a particular individual purported to be practicing the invention” (citing to Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)). Clarification is required. 


Claim Rejections - 35 USC § 112(d) (Pre-AIA  Fourth Paragraph)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3.	Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
In claim 3, Applicant recites “[a] method according to claim 2, wherein said therapeutically effective amount of docarpamine is greater than 3,500 mg/day”, which fails to clearly further limit the subject matter of parent claim 2 as claim 2 recites only that the amount of docarpamine is “greater than 2,250 per day” without specifying whether the units are, in fact, mg as newly introduced in claim 3. Clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-3, 5, 8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funasaki et al. (“Effects of a New Orally Active Dopamine Prodrug, Docarpamine, on Refractory Ascites: A Pilot Study”, Am J Gastroenterol, 1999; 94:2475-2481, cited by Applicant on the 08/02/21 IDS).
Funasaki et al. teaches an experimental study of 10 cirrhotic patients with ascites refractory to standard medical treatment, including dietary sodium restriction and spironolactone or furosemide diuretic therapy for 2-6 months, admitted to hospital for treatment of ascites (col.2, para.4, p.2476-col.2, para.2, p.2477). Funasaki et al. teaches that after hospitalization, patients were given diets containing 50 mEq/day sodium and treated with the same diuretic dose given in the two-week period prior to hospitalization (col.2, para.2, p.2477; col.1, para.2, p.2478). Funasaki et al. teaches that the cirrhotic patients were divided into two treatment groups: (i) docarpamine (n=5), administered as 2250 mg 3 times daily, or (ii) placebo (n=5) (col.2, para.2, p.2477). Funasaki et al. teaches that cirrhosis etiology in the 10 cirrhotic subjects was either due to hepatitis B or hepatitis C virus, or primary biliary cholangitis, and all patients were receiving diuretic therapy with spironolactone and furosemide (Table 2, p.2476). Funasaki et al. teaches that refractory ascites disappeared completely in three of the five cirrhotic patients treated with docarpamine for 8 weeks, and decreased in the remaining two patients treated with docarpamine for 8 weeks, as compared to either worsened or unchanged ascites in patients receiving placebo (abstract; col.1, para.5, p.2478; Table 6, p.2480). Funasaki et al. further teaches that the large doses of diuretics administered to the cirrhotic patients prior to hospitalization had induced renal impairment, but that 8 weeks of docarpamine treatment was effective to reduce BUN and serum creatinine levels, suggesting that the effect of docarpamine to increase renal blood flow and glomerular filtration rate in cirrhotic patients with ascites may reverse such diuretic-induced renal impairment and allow for increased or decreased doses of diuretics (col.2, para.3, p.2480). Funasaki et al. teaches that docarpamine is effective for the treatment of refractory ascites (abstract; col.2, para.2, p.2480).
In claim 1, Applicant recites “[a] method of treating a patient with ascites” via “administering to said patient a therapeutically effective amount of docarpamine”.
2. 
In claim 3, Applicant further limits the amount of docarpamine to >3,500 mg/day.
Funasaki et al. teaches the administration of 2250 mg docarpamine three times daily, to cirrhotic patients with refractory ascites (claim 1) – a total dose of 6750 mg/day, which is >2250 mg/day (claim 2) and >3500 mg/day (claim 3). 
In claim 5, Applicant recites that “the dose of diuretic agents is not limited by diuretic-induced renal impairment”. 
Funasaki et al. teaches that docarpamine therapy was effective to reduce BUN and serum creatinine levels (a manifestation of diuretic-induced renal impairment), thereby suggesting that the diuretic dose may be modified given this effect of reversing diuretic-induced renal impairment, as evidenced by increased renal blood flow and glomerular filtration rate in the cirrhotic patients with ascites.
In claim 8, Applicant recites that the ascites “is not caused by cirrhosis due to viral hepatitis or primary biliary cholangitis”.
As Funasaki et al. teaches that the cirrhotic patients treated with docarpamine exhibited cirrhosis as a result of viral hepatitis (i.e., the ascites is not caused by primary biliary cholangitis) or primary biliary cholangitis (i.e., the ascites is not caused by viral hepatitis), such teachings meet Applicant’s claim 8.
In claim 13, Applicant recites “[a] method of treating a patient with diuretic intractable ascites” via “administering to said patient a therapeutically effective amount of docarpamine”, wherein said patient experienced one or more diuretic-induced complications, e.g., diuretic-induced renal impairment.
Funasaki et al. teaches the administration of oral docarpamine at a dose of 2250 mg three times daily to cirrhotic patients with refractory ascites, noting further that diuretic-induced renal impairment was noted in 4 of the 10 study subjects, as evidenced by abnormally high levels of BUN and serum creatinine (col.2, para.3, p.2480). Per Funasaki’s Table 6, at least two of these four study subjects with diuretic-induced renal impairment exhibited creatinine levels of >2 mg/dL prior to docarpamine therapy (in Table 6, Case No. 2 exhibited creatinine of 2.5 mg/dL, and Case No. 5 exhibited creatinine of 2.4 mg/dL) (Table 
Therefore, claims 1-3, 5, 8 and 13 are properly anticipated under AIA  35 U.S.C. §102(a)(1).

5.	Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funasaki et al. (“Effects of a New Orally Active Dopamine Prodrug, Docarpamine, on Refractory Ascites: A Pilot Study”, Am J Gastroenterol, 1999; 94:2475-2481, cited by Applicant on the 08/02/21 IDS).
Funasaki et al. teaches an experimental study of seven patients with cirrhosis – two of which exhibited ascites – and six healthy subjects as controls (col.2, para. 3, p.2475-col.1, para.1, p.2476). Funasaki et al. teaches that 750 mg docarpamine was orally administered to the subjects with tap water (100 mL) after breakfast (col.1, para.2, p.2476). Funasaki et al. teaches that blood samples were obtained following the single 750 mg oral dose of docarpamine, and plasma levels of free dopamine were measured in the blood sample, after which patients were administered oral docarpamine 2250 mg three times daily for one-week duration (col.2, para.2, p.2476). Funasaki et al. teaches that blood samples were obtained again following oral docarpamine (2250 mg three times daily) to determine plasma levels of free dopamine (col.1, para.2, p.2476). 
The teachings of Funasaki et al., therefore, clearly provide for a method of treating a patient with ascites via administering to said patient a first 750 mg amount of oral docarpamine, obtaining blood samples from the patient to determine plasma levels of free dopamine therein, and administering a second amount of 2250 mg oral docarpamine three times daily for one week, wherein the second amount is “selected based on the concentration of dopamine obtained”. As instant claim 14 is silent as to the 
Therefore, claim 14 is properly anticipated under AIA  35 U.S.C. §102(a)(1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Funasaki et al. (“Effects of a New Orally Active Dopamine Prodrug, Docarpamine, on Refractory Ascites: A Pilot Study”, Am J Gastroenterol, 1999; 94:2475-2481, cited by Applicant on the 08/02/21 IDS) in view of Hepatology, 1996; 23(1):164-176, cited by Applicant on the 08/02/21 IDS).
Funasaki et al. teaches an experimental study of 10 cirrhotic patients with ascites refractory to standard medical treatment, including dietary sodium restriction and spironolactone or furosemide diuretic therapy for 2-6 months, admitted to hospital for treatment of ascites (col.2, para.4, p.2476-col.2, para.2, p.2477). Funasaki et al. teaches that diagnosis of refractory ascites was performed according to the criteria described by Arroyo et al.3 (col.1, para.2, p.2477). Funasaki et al. teaches that following hospitalization, patients were given diets containing 50 mEq/day sodium and treated with the same diuretic dose given in the two-week period prior to hospitalization (col.2, para.2, p.2477; col.1, para.2, p.2478). Funasaki et al. teaches that the cirrhotic patients were divided into two treatment groups: (i) docarpamine (n=5), administered as 2250 mg 3 times daily, or (ii) placebo (n=5) (col.2, para.2, p.2477). Funasaki et al. teaches that refractory ascites disappeared completely in three of the five cirrhotic patients treated with docarpamine for 8 weeks, and decreased in the remaining two patients treated with docarpamine for 8 weeks, as compared to either worsened or unchanged ascites in patients receiving placebo (abstract; col.1, para.5, p.2478; Table 6, p.2480). Funasaki et al. further teaches that the large doses of diuretics administered to the cirrhotic patients prior to hospitalization had induced renal impairment, but that 8 weeks of docarpamine treatment was effective to reduce BUN and serum creatinine levels, suggesting that the effect of docarpamine to increase renal blood flow and glomerular filtration rate in cirrhotic patients with ascites may reverse diuretic-induced renal impairment and allow for increased or decreased doses of diuretics (col.2, para.3, p.2480). Funasaki et al. teaches that docarpamine is effective for the treatment of refractory ascites (abstract; col.2, para.2, p.2480).
Funasaki et al. differs from the instant claims only insofar as it does not explicitly teach that the patient was (i) treated for >1 week with doses of furosemide >80 mg/day and/or spironolactone >100 mg/day (claim 4), or (ii) unresponsive to sodium-restricted diet and intensive diuretic therapy (claim 11). 

A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in applying Funasaki’s method for treating refractory ascites via orally administered docarpamine specifically to a refractory ascites patient that was treated with intensive diuretic therapy – spironolactone (400 mg/day) plus furosemide (160 mg/day) - for at least one week prior to administering docarpamine because Funasaki et al. teaches administration of oral docarpamine therapy to refractory ascites patients that had failed dietary sodium restriction and standard diuretic therapy with spironolactone or furosemide for 2-6 months prior to docarpamine treatment. The skilled artisan would have found it prima facie obvious to apply Funasaki’s method for treating refractory ascites via orally administered docarpamine specifically to a patient with refractory ascites unresponsive to dietary sodium restriction and intensive diuretic therapy for more than 1 week duration because Funasaki et al. teaches the efficacy of oral docarpamine in reducing or eliminating ascites in patients that had been previously unresponsive to several months of dietary sodium restriction and maximal diuretic therapy.
Applicant should note that the dietary sodium restriction (50 mEq/day) and intensive diuretic therapy described by Arroyo et al. of spironolactone (400 mg/day) plus furosemide (160 mg/day) for at least one week meets Applicant’s instantly claimed limitations of claim 4 (wherein the patient is treated for more than 1 week prior to docarpamine administration with furosemide >80 mg/day and/or spironolactone >100 mg/day), as well as instant claim 114. 
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Funasaki et al. (“Effects of a New Orally Active Dopamine Prodrug, Docarpamine, on Refractory Ascites: A Pilot Study”, Am J Gastroenterol, 1999; 94:2475-2481, cited by Applicant on the 08/02/21 IDS) in view of Siqueira et al. (“Refractory Ascites: Pathogenesis, Clinical Impact, and Management”, Gastroenterology & Hepatology, 2009; 5(9):647-656, cited by Applicant on the 08/02/21 IDS). 
Funasaki et al. teaches an experimental study of 10 cirrhotic patients with ascites refractory to standard medical treatment, including dietary sodium restriction and spironolactone or furosemide diuretic therapy for 2-6 months, admitted to hospital for treatment of ascites (col.2, para.4, p.2476-col.2, para.2, p.2477). Funasaki et al. teaches that following hospitalization, patients were given diets containing 50 mEq/day sodium and treated with the same diuretic dose given in the two-week period prior to hospitalization (mean spironolactone dose for docarpamine patients was 80 + 8.9 mg/day spironolactone, and 40 + 13.4 mg/day furosemide) (col.2, para.2, p.2477; col.1, para.2, p.2478; Table 3, p.2477). Funasaki et al. teaches that the cirrhotic patients were divided into two treatment groups: (i) docarpamine (n=5), administered as 2250 mg 3 times daily, or (ii) placebo (n=5) (col.2, para.2, p.2477). Funasaki et al. teaches that refractory ascites disappeared completely in three of the five cirrhotic patients treated with docarpamine for 8 weeks, and decreased in the remaining two patients treated with docarpamine for 8 weeks, as compared to either worsened or unchanged ascites in patients receiving placebo (abstract; col.1, para.5, p.2478; Table 6, p.2480). Funasaki et al. further teaches that the large doses of diuretics administered to the cirrhotic patients prior to hospitalization had induced renal impairment, but that 8 weeks of docarpamine treatment was effective to reduce BUN and serum creatinine levels, suggesting that the effect of docarpamine to increase renal blood flow and glomerular filtration rate in cirrhotic patients with ascites may reverse diuretic-induced renal impairment and allow for increased or decreased 
Funasaki et al. differs from the instant claim only insofar as it does not explicitly teach at least one second administration of docarpamine during which the patient is also treated with furosemide >80 mg/day and/or spironolactone >100 mg/day (claim 6). 
Siqueira et al. teaches that standard diuretic therapy for the treatment of ascites uses spironolactone at a starting dose of 100 mg/day, which may be increased to 400 mg/day gradually to maximize diuretic response, and further wherein furosemide may be added to the spironolactone regimen at a dose of 40-160 mg/day to augment diuretic effect (Fig.2, p.653). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in modifying the oral docarpamine therapy with concurrent diuretic therapy for treating refractory ascites as disclosed by Funasaki et al. by increasing the concurrent diuretic dose to spironolactone >100 mg/day and/or furosemide >80 mg/day because Siqueira et al. teaches the administration of spironolactone and furosemide as standard diuretic therapy for treatment of ascites in doses of 100-400 mg/day and 40-160 mg/day, respectively. The skilled artisan would have been motivated to increase the concurrent dose of spironolactone and furosemide to be administered to the ascites patients of Funasaki et al. with the oral docarpamine therapy described therein because Funasaki et al. teaches the function of oral docarpamine to increase renal blood flow and glomerular filtration rate in ascites patients with diuretic-induced renal impairment - an effect that would have permitted the use of increased doses of concurrent diuretic therapy as a result of its function in reversing diuretic-induced renal impairment. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer subsequent oral docarpamine administrations with concurrent diuretic therapy of furosemide (>80 mg/day) and/or spironolactone (>100 mg/day) for maximal treatment of refractory ascites, as suggested by Funasaki in view of Siqueira’s teachings. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
7 is rejected under 35 U.S.C. 103 as being unpatentable over Funasaki et al. (“Effects of a New Orally Active Dopamine Prodrug, Docarpamine, on Refractory Ascites: A Pilot Study”, Am J Gastroenterol, 1999; 94:2475-2481, cited by Applicant on the 08/02/21 IDS).
Funasaki et al. teaches an experimental study of 10 cirrhotic patients with ascites refractory to standard medical treatment, including dietary sodium restriction and spironolactone or furosemide diuretic therapy for 2-6 months, admitted to hospital for treatment of ascites (col.2, para.4, p.2476-col.2, para.2, p.2477). Funasaki et al. teaches that after hospitalization, patients were given diets containing 50 mEq/day sodium and treated with the same diuretic dose given in the two-week period prior to hospitalization (col.2, para.2, p.2477; col.1, para.2, p.2478). Funasaki et al. teaches that the cirrhotic patients were divided into two treatment groups: (i) docarpamine (n=5), administered as 2250 mg 3 times daily, or (ii) placebo (n=5) (col.2, para.2, p.2477). Funasaki et al. teaches that cirrhosis etiology in the 10 cirrhotic subjects was either due to hepatitis B or hepatitis C virus, or primary biliary cholangitis, and all patients were receiving concurrent diuretic therapy with spironolactone and furosemide (Table 2, p.2476). Funasaki et al. teaches that refractory ascites disappeared completely in three of the five cirrhotic patients treated with docarpamine for 8 weeks, and decreased in the remaining two patients treated with docarpamine for 8 weeks, as compared to either worsened or unchanged ascites in patients receiving placebo (abstract; col.1, para.5, p.2478; Table 6, p.2480). Funasaki et al. teaches that docarpamine is effective for the treatment of refractory ascites (abstract; col.2, para.2, p.2480).
Funasaki et al. differs from the instant claim only insofar as it does not explicitly teach that the cirrhotic patients with ascites exhibited ascites caused by liver cirrhosis due to alcohol (claim 7).
Funasaki et al. teaches an experimental study of seven patients with cirrhosis due to either hepatitis B or hepatitis C viral infection or alcohol consumption – one of which exhibited ascites due to cirrhosis caused by alcohol consumption – and six healthy subjects as controls, to determine the effects of oral docarpamine administered as a single 750 mg dose, or 2250 mg three times daily on plasma dopamine levels (col.2, para. 3, p.2475-col.1, para.1, p.2476).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in modifying Funasaki’s method for treating refractory prima facie obvious to administer Funasaki’s oral docarpamine to a patient with ascites due to alcoholic cirrhosis in view of the efficacy of orally administered docarpamine therapy in eliminating or reducing ascites in cirrhotic patients with cirrhosis of varying etiologies (viral hepatitis infection, primary biliary cholangitis, e.g.), thereby raising the reasonable expectation of success that orally administered docarpamine therapy would have been similarly efficacious in treating refractory ascites in a cirrhotic patient with ascites due to alcoholic cirrhosis, as evidenced by Funasaki’s teachings. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

9.	Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Funasaki et al. (“Effects of a New Orally Active Dopamine Prodrug, Docarpamine, on Refractory Ascites: A Pilot Study”, Am J Gastroenterol, 1999; 94:2475-2481, cited by Applicant on the 08/02/21 IDS) in view of Pedersen et al. (“Management of Cirrhotic Ascites”, Ther Adv Chronic Dis, 2015; 6(3):124-137).
Funasaki et al. teaches an experimental study of 10 cirrhotic patients with ascites refractory to standard medical treatment, including dietary sodium restriction and spironolactone or furosemide diuretic therapy for 2-6 months, admitted to hospital for treatment of ascites (col.2, para.4, p.2476-col.2, para.2, p.2477). Funasaki et al. teaches that after hospitalization, patients were given diets containing 50 mEq/day sodium and treated with the same diuretic dose given in the two-week period prior to hospitalization (col.2, para.2, p.2477; col.1, para.2, p.2478). Funasaki et al. teaches that the cirrhotic patients were divided into two treatment groups: (i) docarpamine (n=5), administered as 2250 mg 3 times daily, or (ii) placebo (n=5) (col.2, para.2, p.2477). Funasaki et al. teaches that refractory ascites disappeared completely in three of the five cirrhotic patients treated with docarpamine for 8 weeks, and decreased in the remaining two patients treated with docarpamine for 8 weeks, as compared to either 
Funasaki et al. differs from the instant claims only insofar as it does not explicitly teach that prior to treatment (i) the patient required large volume paracentesis (LVP) at a minimum of 3 times in 60 days, 4 times in 90 days, or at least once every 30 days over a 90-day period (claim 10), or (ii) the patient has a 24 h urinary sodium excretion of <40 mEq during treatment with one or more diuretic agents (claim 12). 
Pedersen et al. teaches that refractory ascites is primarily treated with repeated LVPs (col.1, para.3, p.130). Pedersen et al. teaches that diuretic therapy should be discontinued or at least reduced in patients with diuretic-induced complications, but that remaining patients should have urine sodium concentration measured to determine whether diuretic therapy should be discontinued (col.2, para.3, p.130). Pedersen et al. teaches that the natriuretic effect of diuretic therapy is insufficient if urinary sodium excretion is <30 mmol/day5 (col.2, para.3, p.130). Pedersen et al. further teaches that, in the case of recurrent ascites and requirement for frequent LVPs (>3/month), patients should be considered for alternative therapy, such as TIPS (transjugular intrahepatic portosystemic shunt) (col.2, para.4, p.130). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in applying Funasaki’s method for treating refractory ascites via orally administered docarpamine specifically to an ascites patient requiring LVP at a minimum of 3 times in 60 days, 4 times in 90 days, or at least once every 30 days over a 90 day period because Pedersen et al. teaches that repeated LVP was considered primary therapy for refractory ascites. The skilled artisan would have found it prima facie obvious to apply Funasaki’s method for treating refractory ascites via orally administered docarpamine specifically to a patient with refractory ascites requiring frequent LVPs of >3/month because Pedersen et al. suggests the use of alternative therapeutic modalities when the patient exhibits recurrent ascites and a need for LVP at a frequency of more than 3 times in a 30-day period. The ordinarily skilled artisan would have, therefore, reasonably considered other 
Applicant should note that Pedersen’s disclosed frequency of >3 LVPs per month (or 30-day period) meets Applicant’s limitation specifying that the patient require LVP at a minimum of 3 times in 60 days, 4 times in 90 days, or at least once every 30 days over a 90-day period. 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have also had a reasonable expectation of success in applying Funasaki’s method for treating refractory ascites via orally administered docarpamine specifically to an ascites patient with 24 h urinary sodium excretion <30 mmol (30 mEq) because Pedersen et al. teaches that the natriuretic effect of diuretic therapy is insufficient with urinary sodium excretion below 30 mmol/day (30 mEq/day). The skilled artisan would have found it prima facie obvious to apply Funasaki’s method for treating refractory ascites via orally administered docarpamine specifically to a patient with refractory ascites and 24 h urinary sodium excretion below 30 mmol/day (30 mEq/day) because Pedersen et al. teaches that the natriuretic effect of diuretic therapy was known to be insufficient to manage refractory ascites with urinary sodium excretion below 30 mmol/day (30 mEq/day). The ordinarily skilled artisan would have, therefore, reasonably considered alternative efficacious therapies for the treatment of refractory ascites in such patient, such as Funasaki’s oral docarpamine therapy, in view of the refractory nature of the ascites to effective diuretic therapy.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Funasaki et al. (“Effects of a New Orally Active Dopamine Prodrug, Docarpamine, on Refractory Ascites: A Pilot Study”, Am J Gastroenterol, 1999; 94:2475-2481, cited by Applicant on the 08/02/21 IDS) in view of Rosoff et al. (“Studies of Renin and Aldosterone in Cirrhotic Patients with Ascites”, Gastroenterology, 1975; 69:698-705).

Funasaki et al. differs from the instant claims only insofar as it does not explicitly teach that the cirrhotic patients with refractory ascites exhibited a serum aldosterone level >21 ng/dL and/or a serum renin concentration >40 pg/mL (claim 9). 
Rosoff et al. teaches an experimental study of cirrhotic patients with refractory ascites to measure renin activity and plasma aldosterone concentration (abstract; col.2, para.2, p.698). Rosoff et al. teaches that all patients exhibited marked elevations of renin activity and aldosterone, noting that the mean value for aldosterone (supine) was 119 + 34 ng per 100 mL, and mean value of renin (supine) was 602 + 241 ng per 100 mL per hour6 (col.1, para.3, p.700; Fig.1, p.700). Rosoff et al. teaches that the intensity of this observed secondary hyperaldosteronism correlated to the most refractory ascites (col.1, para.2, p.703).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in administering Funasaki’s method for treating refractory ascites in cirrhotic patients by administering oral docarpamine specifically to a patient exhibiting elevated prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer Funasaki’s oral docarpamine therapy for treating refractory ascites in cirrhotic patients specifically to a patient with elevated aldosterone (>21 ng/dL) and renin (>40 pg/mL) levels, as Rosoff et al. clearly teaches aldosterone and renin exceeding these levels to be characteristic of secondary hyperaldosteronism in such cirrhotic subjects with refractory ascites. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Double Patenting
Statutory Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

11.	Claims 1-14 are provisionally rejected under 35 U.S.C. §101 as claiming the same invention as that of claims 1-14 of U.S. Patent Application No. 17/090,530. 
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

	This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

	13.	Claims 13-14 are provisionally rejected under 35 U.S.C. §101 as claiming the same invention as that of claims 13-14 of U.S. Patent Application No. 17/375,087.
	This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

14.	Claims 1 and 4-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-12 of U.S. Patent Application No. 17/375,087.
‘087 recites a method of treating a patient with ascites comprising administering a therapeutically effective amount of docarpamine, wherein the therapeutically effective amount of docarpamine is greater than 2,250 per day (copending claim 1). ‘087 recites that, prior to administering docarpamine, the patient is treated for more than 1 week with doses of furosemide >80 mg/day and/or spironolactone >100 mg/day 
This is a provisional nonstatutory double patenting rejection.

Conclusion
Rejection of claims 1-14 is proper.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
February 22, 2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For the purposes of examination, Applicant’s claim 2 will be interpreted as providing for an amount of docarpamine that is > 2,250 mg/day.
        2 As set forth above, under the heading “Claim Rejections – 35 USC §112(b) (Pre-AIA  Second Paragraph)”, Applicant’s claim 2 is interpreted for examination as defining an amount of docarpamine that is >2,250 mg/day.
        3 The specific citation to Arroyo et al. is given as “Definition and Diagnostic Criteria of Refractory Ascites and Hepatorenal Syndrome in Cirrhosis”, Hepatology, 1996; 23:164-176, cited here as the secondary reference of the rejection.
        4 Applicant defines “intensive diuretic therapy” as spironolactone at 400 mg/day and furosemide at 160 mg/day for at least one week with a salt-restricted diet (<5.2 g of salt/day) (p.13, l.14-25). 
        As 5.2 g of salt contains about 2.045 g sodium (as 58.44 g sodium chloride contains 22.99 g sodium), then 2.046 g sodium is equivalent to 2046 mg sodium, which is equivalent to about 89 mEq sodium, as (2046 mg x 1 valency of sodium)/23 mg atomic weight of sodium = 89 mEq sodium. Arroyo’s teaching of 50 mEq sodium per day in the sodium-restricted diet clearly meets Applicant’s requirement of a salt-restricted diet of <5.2 g salt per day as implied by the term “intensive diuretic therapy”.
        5 Applicant should note that <30 mmol/day is equivalent to a 24 h (1 day) urinary sodium excretion of <30 mEq, which is <40 mEq required by instant claim 12.
        6 Plasma aldosterone of 119 + 34 ng/100 mL is equivalent to 119 + 34 ng/dL, which is >21 ng/dL required by instant claim 9. Plasma renin of 602 + 241 ng/100 mL is equivalent to 6.02 + 241 ng/mL, which is equivalent to 6020 + 241 pg/mL, which is >40 pg/mL required by instant claim 9.